Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowable.
Regarding independent claims 1, 7, and 13, the applicant's arguments filed 03/03/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 7, and 13 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 7, and 13 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 7 and 13), it discloses a method for indicating, by an access point (AP) associated with a first basic service set (BSS), spatial reuse (SR) in a wireless LAN (WLAN) system, the method comprising: transmitting a trigger frame which requests uplink multi-user (UL MU) transmission of a plurality of stations (STAs), wherein the trigger frame includes SR indication information used for the SR of an overlapping BSS (OBSS) STA; and receiving an UL MU physical protocol data unit (PPDU) generated based on the trigger frame from the plurality of STAs, wherein the UL MU PPDU is transmitted on at least one of 20MHz, 40MHz and 80MHz channels, wherein the UL MU PPDU comprising sequentially a L(legacy)-
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 7 and 13, hence, these claimed features of claims 7 and 13 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465